Citation Nr: 9924434	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a left foot 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to June 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision by the Philadelphia, Pennsylvania RO that denied 
entitlement to an increased rating for a bilateral foot 
disability, evaluated as 10 percent disabling.  

This case was before the Board in September 1996 when it was 
remanded for additional development.  In January 1999, 
separate 10 percent ratings for a left foot disability and a 
right foot disability were assigned and the appeal was 
continued.


REMAND

The veteran contends that his service-connected foot 
disabilities are more disabling than currently evaluated.

The Board notes that the medical evidence of record contains 
many references to increased pain in the veteran's feet.  For 
example, in a VA Form 9 received in June 1994, the veteran 
stated that his "feet have become progressively worse."  He 
also indicated that he could not "stand for any extended 
period of time" or "walk for any extended distance due to 
swollen feet and sore heels."  A December 1994 VA 
examination report notes the veteran's complaints of heel 
pain, especially when walking.  Upon examination, the veteran 
was unable to walk on his heels.  In a November 1996 
statement, the veteran indicated that his feet and legs swell 
daily due to deep vein thrombosis.  A July 1997 VA 
examination report notes the veteran's complaints of 
intermittent bilateral foot pain, especially during prolonged 
standing.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1998) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.  

In its September 1996 Remand, the RO directed that the 
veteran be afforded a VA orthopedic examination to determine 
the nature and severity of his service-connected bilateral 
foot disability.  The examiner was asked to determine whether 
the veteran's feet exhibit weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected bilateral foot disability.  Determinations on 
whether the feet exhibit pain with use were to be noted and 
described.  The examiner was to express an opinion as to the 
underlying cause of any weakness or pain.  In addition, the 
examiner was asked to determine to what extent, if any, the 
veteran's diagnosis of thrombosis affects his bilateral foot 
condition.

The evidence of record indicates that while the veteran 
underwent a VA special examination of the feet in July 1997, 
the report of examination does not contain all the 
information specifically requested in the September 1996 
Remand.  The July 1997 VA examination report notes the 
veteran's complaints of intermittent bilateral foot pain, 
especially during prolonged standing.  Examination revealed 
full range of motion of the ankles and feet.  Assessment was 
chronic bilateral plantar fasciitis and recurrent deep vein 
thrombosis.  The Board notes that the examiner made no 
determinations concerning pain, weakness, fatigability and 
incoordination in terms of the degree of additional range of 
motion loss.  Furthermore, the examiner did not indicate to 
what extent, if any, deep vein thrombosis affects the 
veteran's service-connected foot disabilities.  In accordance 
with the guidance provided in DeLuca, these additional 
findings, or the absence of these symptoms, is an essential 
part of rating the disability at issue.  In view of the 
foregoing, the veteran should be afforded a VA examination to 
clarify the nature and severity of his service-connected foot 
disabilities.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the September 1996 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action: 

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
service-connected foot disabilities.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability 
and incoordination present due to the 
service-connected foot disabilities.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  In 
addition, the examiner should note to 
what extent, if any, deep vein thrombosis 
affects the veteran's service-connected 
foot disabilities.  All indicated tests 
and x-ray examinations should be 
conducted.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review.

2.  Thereafter, the RO should review the 
veteran's claims.  If any decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


